PD-0863-15                         NO.




JOSE VELEZ                                §     IN THE COURT OF
                                          §
V.                                        §     CRIMINAL APPEALS

STATE OF TEXAS                            §     OF TEXAS                        HLED //\/
                PRO SE    MOTION   REQUESTING      LEAVE    TO   FILE
                                                                        -OURT OF CRIMINAL APPEALS
                                                                              ....
                AN ORIGINAL COPY ONLY OF            THE PETITION              JUL 14 2015
                 FOR             DISCRETIONARY            REVIEW

                                                                           Abel Acosta, Clerk
TO THE    HONORABLE    COURT OF   CRIMINAL      APPEALS   OF   TEXAS:

      COMES NOW, petitioner in the above styled and numbered cause

and     respectfully     moves    this    Honorable Court to grant leave to

file an original copy only of his petition for discretionary review.

In support he would show as follows:

1. The Style and number in the First Court of Appeals in Houston is:

Jose Velez v. State, Appeal No.01-14-00544-CR.

2. Petitioner moves that pursuant to Rule 2,T.R.AP., that this Court

Suspend Rule 9.3(b), T.R.A.P. that requires the filing of eleven(ll)
copies of the ^Petition for Discretionary Review with the Court.

3. The facts relied on are as follows:              Petitioner is indigent and

incarcerated and does not have access to photo copier.                     It is the

policy of the TDCJ-CID (Coffield Unit) where petitioner is housed
not to allow offenders access to copying materials. He is not

currently represented by counsel and intends to file a "Pro se

Petition for Discretionary".

     WHEREFORE, PREMISES CONSIDERED, petitioner respectfully requests

that this Honorable Court grant leave to file an original copy

only of his Petition for Discretionary Review with the Court;
                                         Respectfully submitted


                                         Jose Velez/#1930040
                                              Velez/#1
                                         Coffield Unit
                                         2661 FM 2054
                                         Tennessee Colony,Tx 75884

                                          -1-
                            CERTIFICATE       OF   SERVICE


Petitioner hereby certifies            that        a    true      and   correct copy of

this motion requesting        leave to file an original copy only of his

petition for discretionary review              was sent via U.S. mail postage

prepaid   to   the    Clerk of the Court of Criminal Appeals of Texas

by   placing   same    in    the     mail receptacle at the Ceffield Unit.

Executed on this ftk day of